Per Curiam.
Respondent was suspended from practice for a period of two years, effective April 1992 (Matter of Conine, 182 AD2d 913). He now applies for reinstatement to practice. Petitioner, the Committee on Professional Standards, opposes the application.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]), we deny the application for reinstatement.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Graffeo, JJ., concur. Ordered that respondent’s application for reinstatement is denied.